         Case 4:20-cv-00031-LPR Document 25 Filed 08/31/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD ALLEN VIA
#652082                                                                         PLAINTIFF

V.                          CASE NO. 4:20-cv-31-LPR-BD

DARRELL ELKIN, et al.                                                     DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. The parties have not filed objections. After careful review of the

Recommendation and the record, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Defendants’ July 8, 2020 Motion to Dismiss (Doc. No. 16) is GRANTED. Mr. Via’s

lawsuit is DISMISSED without prejudice.        Defendants’ August 13, 2020 Motion to

Dismiss (Doc. No. 21) is denied as moot.

       IT IS SO ORDERED, this 31st day of August, 2020.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
